Exhibit 10.1

Execution Version

RATTLER MIDSTREAM LP

38,000,000 Common Units

Representing Limited Partner Interests

UNDERWRITING AGREEMENT

May 22, 2019

CREDIT SUISSE SECURITIES (USA) LLC

BOFA SECURITIES, INC.

J.P. MORGAN SECURITIES LLC

 As Representatives of the several

 Underwriters named in Schedule I

c/o Credit Suisse Securities (USA) LLC

 Eleven Madison Avenue

 New York, New York 10010-3629

c/o BofA Securities, Inc.

 One Bryant Park

 New York, New York 10036

c/o J.P. Morgan Securities LLC

 383 Madison Avenue

 New York, New York 10179

Ladies and Gentlemen:

Rattler Midstream LP (formerly Rattler Midstream Partners LP), a Delaware
limited partnership (the “Partnership”), proposes to sell 38,000,000 common
units (the “Firm Units”) representing limited partner interests in the
Partnership (the “Common Units”) to the several underwriters (the
“Underwriters”) named in Schedule I attached to this agreement (this
“Agreement”). In addition, the Partnership proposes to grant to the Underwriters
an option to purchase up to 5,700,000 Common Units on the terms set forth in
Section 2 to cover over-allotments, if any (the “Option Units”). The Firm Units
and the Option Units, if purchased, are hereinafter collectively called the
“Units.” This Agreement is to confirm the agreement concerning the purchase of
the Units from the Partnership by the Underwriters.

It is understood and agreed by all parties hereto that the Partnership was
formed to own, operate, develop and acquire midstream infrastructure assets in
North America through its ownership interest in Rattler Midstream Operating LLC
(formerly known as Rattler Midstream LLC), a Delaware limited liability company
(“Rattler LLC”).



--------------------------------------------------------------------------------

It is further understood and agreed to by the parties hereto that prior to the
date hereof the following transactions (the “Prior Transactions”) occurred:

(a)    Diamondback Energy, Inc., a Delaware corporation (the “Sponsor”), (i)
formed Rattler LLC and (ii) entered into the Limited Liability Company Agreement
of Rattler LLC, dated August 25, 2014;

(b)    The Sponsor (i) formed Rattler Midstream GP LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), and (ii) entered into the Limited Liability Company Agreement of the
General Partner, dated July 27, 2018;

(c)    The General Partner and the Sponsor (i) formed the Partnership and
(ii) entered into the Limited Partnership Agreement of the Partnership, dated
July 27, 2018, pursuant to which the Sponsor contributed $100 in cash to the
Partnership in exchange for a 100% limited partner interest in the Partnership;

(d)    The Sponsor, Rattler LLC, Diamondback E&P LLC, a Delaware limited
liability company (“Diamondback E&P”), and Diamondback O&G LLC, a Delaware
limited liability company (“Diamondback O&G” and, together with the Sponsor and
Diamondback E&P, the “Contributors”), entered into a contribution agreement,
dated July 31, 2018 (the “Initial Contribution Agreement”), pursuant to which,
among other things, the Contributors contributed certain interests and assets
specified therein, including, among other things, a 100% membership interest in
Tall City Towers, LLC, a Delaware limited liability company (“Tall Towers”), and
a 25% membership interest in HMW Fluid Management, LLC, a Delaware limited
liability company (“HMW LLC”), to Rattler LLC in exchange for membership
interests in Rattler LLC;

(e)    The Sponsor (i) entered into a Seventh Amendment, dated August 31, 2018,
to its Second Amended and Restated Credit Agreement, dated as of November 1,
2013, among the Sponsor, as the parent guarantor, Diamondback O&G, as borrower,
the guarantors party thereto, the lenders party thereto, and Wells Fargo Bank,
National Association, as administrative agent (as so amended, the “Sponsor
Credit Agreement”), and (ii) designated Tall Towers, the General Partner and the
Partnership as “Unrestricted Subsidiaries” under the Sponsor Credit Agreement;

(f)    The Sponsor, Diamondback E&P, Energen Resources Corporation, an Alabama
corporation (“Energen”), Rattler LLC and Tall Towers entered into a contribution
agreement, effective January 1, 2019 (the “Energen Contribution Agreement” and,
together with the Initial Contribution Agreement, the “Contribution
Agreements”), pursuant to which, among other things, (i) the Sponsor and
Diamondback E&P contributed certain assets specified therein; (ii) the Sponsor
contributed all the membership interests of Rattler LLC to Energen and
(iii) Energen subsequently contributed certain assets specified therein;

(g)    Energen entered into the Amended and Restated Limited Liability Company
of Rattler LLC, dated as of February 18, 2019;

(h)    Pursuant to an option exercise notice, dated February 1, 2019, Rattler
LLC exercised its option to acquire a 10% equity interest in EPIC Crude
Holdings, LP, a Delaware limited partnership (“EPIC”), and a membership interest
in EPIC Crude Holdings GP, LLC, a Delaware limited liability company and the
general partner of EPIC; and

 

2



--------------------------------------------------------------------------------

(i)    Rattler LLC entered into a Transfer Agreement, dated as of April 23, 2018
(the “Transfer Agreement”), pursuant to which, among other things, Rattler LLC
acquired, effective as of February 15, 2019, a 10% membership interest in Gray
Oak Pipeline, LLC, a Delaware limited liability company (“Gray Oak”).

It is further understood and agreed to by the parties hereto that the following
additional transactions (the “Closing Transactions”) will occur at or prior to
the closing of the offering of the Firm Units on the Initial Delivery Date (as
hereinafter defined):

(a)    The Sponsor will enter into the First Amended and Restated Limited
Liability Company Agreement of the General Partner (as it may be amended from
time to time, the “General Partner LLC Agreement”);

(b)    Energen and the General Partner will enter into the First Amended and
Restated Agreement of Limited Partnership of the Partnership (as it may be
amended from time to time, the “Partnership Agreement”), pursuant to which,
among other things, (i) the General Partner will contribute $1,000,000 in cash
(the “GP Capital Contribution Amount”) to the Partnership in exchange for a
quarterly cash preferred distribution of 2.0% of the GP Capital Contribution
Amount in respect of the GP Interest (as defined herein) and (ii) Energen will
contribute $1,000,000 in cash to the Partnership in exchange for 107,815,152
Class B common units representing limited partner interests in the Partnership
(the “Class B Units”) and the right to receive additional Class B Units if the
Underwriters do not exercise in full their option to purchase additional common
units;

(c)    The Partnership and Energen will enter into the Second Amended and
Restated Limited Liability Company of Rattler LLC (as it may be amended from
time to time, the “Rattler LLC Agreement”);

(d)    Energen, Rattler LLC, the General Partner and the Partnership will enter
into an exchange agreement (the “Exchange Agreement”), pursuant to which, among
other things, Energen may tender Rattler LLC Units and an equal number of its
Class B Units (collectively, the “Tendered Units”) for redemption to Rattler LLC
and the Partnership in exchange for, at election of the Partnership or Rattler
LLC with the approval of the conflicts committee of the Board of Directors of
the General Partner (the “Board”), either (i) a number of Common Units equal to
the number of Tendered Units or (ii) a cash payment equal to the number of
Tendered Units multiplied by the then current trading price of the Common Units;

(e)    Energen and the Partnership will enter into a registration rights
agreement (the “Registration Rights Agreement”), which will require the
Partnership to file a registration statement to register the Common Units that
Energen owns or acquires, including through Energen’s exchange of Tendered Units
for Common Units in accordance with the Exchange Agreement, and will include
provisions dealing with holdback agreements, indemnification and contribution
and allocation of expenses;

 

3



--------------------------------------------------------------------------------

(f)    Rattler LLC will enter into a tax sharing agreement (the “Tax Sharing
Agreement”) with the Sponsor, pursuant to which Rattler LLC will reimburse the
Sponsor for its share of state and local income and other taxes borne by the
Sponsor as a result of Rattler LLC’s results being included in a combined or
consolidated tax return filed by the Sponsor with respect to taxable periods
including or beginning on the closing date of the Offering (as defined herein);

(g)    The Partnership and Rattler LLC will enter into an equity contribution
agreement (the “Equity Contribution Agreement”), pursuant to which, among other
things, the Partnership will contribute all of the net proceeds of the Offering
to Rattler LLC in exchange for 38,000,000 Rattler LLC Units and a non-economic
managing member interest;

(h)    The Partnership, the General Partner and Rattler LLC will enter into an
operational services and secondment agreement (the “Operational Services and
Secondment Agreement”) with the Sponsor, pursuant to which the Partnership will
reimburse the Sponsor for its provision of certain operational services and
related management services in support of the Partnership’s operations;

(i)    Rattler LLC will enter into a new $600 million senior secured revolving
credit facility pursuant to a credit agreement among Rattler LLC, as borrower,
the guarantors party thereto, the lenders party thereto, and Wells Fargo Bank,
National Association, as administrative agent (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Rattler LLC Credit
Agreement”);

(j)    The Sponsor will designate Rattler LLC as an “Unrestricted Subsidiary”
under the Sponsor Credit Agreement;

(k)    The Sponsor will designate the General Partner and the Partnership as
“Unrestricted Subsidiaries” under (i) the Indenture, dated as of October 28,
2016, as supplemented by that certain First Supplemental Indenture, dated as of
September 25, 2018, among the Sponsor, the guarantors party thereto, and Wells
Fargo Bank, National Association, as trustee, relating to the Sponsor’s 4.750%
Senior Notes due 2024 and (ii) the Indenture, dated as of December 20, 2016, as
supplemented by that certain First Supplemental Indenture, dated as of
January 29, 2018, among the Sponsor, the guarantors party thereto, and Wells
Fargo Bank, National Association, as trustee, relating to the Sponsor’s 5.375%
Senior Notes due 2025; and

(l)    The public offering of the Firm Units contemplated hereby (the
“Offering”) will be consummated.

The Prior Transactions and the Closing Transactions are collectively referred to
herein as the “Transactions.” As used herein, (i) “Transaction Agreements”
means, collectively, the Contribution Agreements, the Transfer Agreement, the
Exchange Agreement, the Registration Rights Agreement, the Tax Sharing
Agreement, the Equity Contribution Agreement, the

 

4



--------------------------------------------------------------------------------

Operational Services and Secondment Agreement and the Rattler LLC Credit
Agreement and (ii) the “Organizational Agreements” means, collectively, the
General Partner LLC Agreement, the Partnership Agreement and the Rattler LLC
Agreement. The Organizational Agreements and the Transaction Agreements are
collectively referred to herein as the “Operative Agreements.”

The Partnership, the General Partner, Rattler LLC and the Sponsor are
collectively referred to herein as the “Partnership Parties.” The Partnership,
the General Partner, Rattler LLC and Tall Towers are collectively referred to
herein as the “Partnership Entities.”

1.    Representations, Warranties and Agreements of the Partnership Parties. The
Partnership Parties, jointly and severally, represent, warrant and agree that:

(a)    A registration statement on Form S-1 (File No. 333-226645), including a
prospectus, relating to the Units has (i) been prepared by the Partnership in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder; (ii) been filed with the Commission
under the Securities Act; and (iii) become effective under the Securities Act.
Copies of such registration statement and any amendment thereto have been
delivered by the Partnership to you as the representatives (the
“Representatives”) of the Underwriters. As used in this Agreement:

(i)    “Applicable Time” means 4:05 p.m., New York City time, on May 22, 2019;

(ii)    “BHC Act Affiliate” has the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

(iii)    “Covered Entity” means any of the following:

(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iv)     “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(v)    “Effective Date” means the date and time as of which such registration
statement, or the most recent post-effective amendment thereto, if any, was
declared effective by the Commission;

(vi)    “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 433 under the Securities Act);

 

5



--------------------------------------------------------------------------------

(vii)    “Preliminary Prospectus” means any preliminary prospectus relating to
the Units included in such registration statement or filed with the Commission
pursuant to Rule 424(b) under the Securities Act;

(viii)    “Pricing Disclosure Package” means, as of the Applicable Time, the
most recent Preliminary Prospectus, together with the information included in
Schedule II hereto and each Issuer Free Writing Prospectus listed in Schedule
III hereto;

(ix)    “Prospectus” means the final prospectus relating to the Units, as filed
with the Commission pursuant to Rule 424(b) under the Securities Act;

(x)    “Registration Statement” means such registration statement, as amended as
of the Effective Date, including any Preliminary Prospectus or the Prospectus,
all exhibits to such registration statement and including the information deemed
by virtue of Rule 430A under the Securities Act to be part of such registration
statement as of the Effective Date;

(xi)     “Testing-the-Waters Communication” means any oral or written
communication with potential investors undertaken in reliance on Section 5(d) of
the Securities Act;

(xii)    “U.S. Special Resolution Regime” means each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder; and

(xiii)    “Written Testing-the-Waters Communication” means any
Testing-the-Waters Communication that is a written communication within the
meaning of Rule 405 under the Securities Act.

Any reference to the “most recent Preliminary Prospectus” shall be deemed to
refer to the latest Preliminary Prospectus included in the Registration
Statement or filed pursuant to Rule 424(b) under the Securities Act prior to or
on the date hereof. Any reference herein to the term “Registration Statement”
shall be deemed to include any abbreviated registration statement to register
additional Common Units under Rule 462(b) under the Securities Act (the “Rule
462(b) Registration Statement”). The Commission has not issued any order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending the effectiveness of the Registration Statement, and no proceeding
or examination for such purpose or pursuant to Section 8A of the Securities Act
has been instituted or threatened by the Commission.

(b)    From the time of initial filing of the Registration Statement with the
Commission through the date hereof, the Partnership has been and will be an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”).

 

6



--------------------------------------------------------------------------------

(c)    The Partnership (i) has not engaged in any Testing-the-Waters
Communication and (ii) has not authorized anyone to engage in Testing-the-Waters
Communications. The Partnership has not distributed or approved for distribution
any Written Testing-the-Waters Communications.

(d)    The Partnership was not at the time of initial filing of the Registration
Statement and at the earliest time thereafter that the Partnership or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the Securities Act) of the Units, is not on the date hereof and
will not be on the applicable Delivery Date (as defined herein), an “ineligible
issuer” (as defined in Rule 405 under the Securities Act).

(e)    The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the applicable Delivery Date, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act
and the rules and regulations thereunder. The most recent Preliminary Prospectus
conformed, and the Prospectus will conform, in all material respects when filed
with the Commission pursuant to Rule 424(b) under the Securities Act and on the
applicable Delivery Date to the requirements of the Securities Act and the rules
and regulations thereunder.

(f)    The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Partnership through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 8(b).

(g)    The Prospectus will not, as of its date or as of the applicable Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Prospectus in reliance upon and in conformity with
written information furnished to the Partnership through the Representatives by
or on behalf of any Underwriter specifically for inclusion therein, which
information is specified in Section 8(b).

(h)    The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package in reliance upon and in conformity with written information
furnished to the Partnership through the Representatives by or on behalf of any
Underwriter specifically for inclusion therein, which information is specified
in Section 8(b).

 

7



--------------------------------------------------------------------------------

(i)    Each Issuer Free Writing Prospectus listed in Schedule III hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Issuer Free Writing Prospectus listed in Schedule III hereto in
reliance upon and in conformity with written information furnished to the
Partnership through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information is specified in
Section 8(b).

(j)    Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder on the date of first use, and the Partnership has
complied with all prospectus delivery and any filing requirements applicable to
such Issuer Free Writing Prospectus pursuant to the Securities Act and rules and
regulations thereunder. The Partnership has not made any offer relating to the
Units that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Representatives. The Partnership has retained in
accordance with the Securities Act and the rules and regulations thereunder all
Issuer Free Writing Prospectuses that were not required to be filed pursuant to
the Securities Act and the rules and regulations thereunder. The Partnership has
taken all actions necessary so that any “road show” (as defined in Rule 433
under the Securities Act) in connection with the offering of the Units will not
be required to be filed pursuant to the Securities Act and the rules and
regulations thereunder.

(k)    Each of the statements made by the Partnership in the Registration
Statement and the Pricing Disclosure Package and to be made in the Prospectus
(and any supplements thereto) within the coverage of Rule 175(b) under the
Securities Act, including, but not limited to, any statements with respect to
projected results of operations, estimated cash available for distribution and
future cash distributions of the Partnership, and any statements made in support
thereof or related thereto under the heading “Cash Distribution Policy and
Restrictions on Distributions,” was made or will be made with a reasonable basis
and in good faith.

(l)    Each of the Partnership Parties has been duly organized, is validly
existing and in good standing as a limited partnership, limited liability
company or corporation, as applicable, under the laws of its jurisdiction of
organization with power and authority to own and/or lease its properties and
conduct its business as described in the Pricing Disclosure Package; and each of
the Partnership Parties is duly qualified to do business as a foreign limited
partnership, limited liability company or corporation, as applicable, in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify or to be in good standing in such other jurisdictions
would not reasonably be expected to, individually or in the aggregate,
(i) result in a material adverse effect on the condition (financial or
otherwise), results of operations, business, management, properties or prospects
of the Partnership Entities taken as a whole (a “Material Adverse Effect”), or
(ii) materially impair the ability of any of the Partnership Entities to
consummate the Closing Transactions or any other transactions provided for in
this Agreement or the Operative Agreements.

 

8



--------------------------------------------------------------------------------

(m)    The General Partner has, and at each Delivery Date will have, full
limited liability company power and authority to serve as general partner of the
Partnership in all material respects as disclosed in the Registration Statement
and the most recent Preliminary Prospectus.

(n)    The Sponsor owns and, after giving effect to the Closing Transactions,
will own a 100% membership interest in the General Partner; such membership
interest has been duly authorized and validly issued in accordance with the
General Partner LLC Agreement, and the Sponsor has no obligation to make further
payments for the purchase of such membership interest; and the Sponsor owns and,
after giving effect to the Closing Transactions, will own such membership
interest free and clear of all liens, encumbrances, security interests,
equities, charges or claims (“Liens”), except for restrictions on
transferability contained in the General Partner LLC Agreement or as described
in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, if any.

(o)    After giving effect to the Closing Transactions, the Partnership’s only
“significant” subsidiaries, as defined in Rule 1-02 of Regulation S-X, will be
Rattler LLC and Tall Towers.

(p)    At each applicable Delivery Date, after giving effect to the Closing
Transactions, all of the membership interests in Rattler LLC will have been duly
authorized and validly issued in accordance with the Rattler LLC Agreement, and
Energen and the Partnership will have no obligation to make further payments for
the purchase of such membership interests; and, after giving effect to the
Closing Transactions, Energen and the Partnership will own such membership
interests in Rattler LLC free and clear of all Liens, except (i) for those
arising under the Rattler LLC Credit Agreement, (ii) for restrictions on
transferability contained in the Rattler LLC Agreement or (iii) as described in
the Registration Statement, the Pricing Disclosure Package and the Prospectus,
if any.

(q)    Rattler LLC owns and, after giving effect to the Closing Transactions,
will own a 100% membership interest in Tall Towers; such membership interest has
been duly authorized and validly issued in accordance with the limited liability
company agreement of Tall Towers, dated as of January 24, 2018 (the “Tall Towers
LLC Agreement”), and Rattler LLC has no obligation to make further payments for
the purchase of such membership interest; and Rattler LLC owns and, after giving
effect to the Closing Transactions, will own such membership interest free and
clear of all Liens, except for restrictions on transferability contained in the
Tall Towers LLC Agreement or as described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, if any.

(r)    Rattler LLC owns and, after giving effect to the Closing Transactions,
will own 10% of the total units outstanding representing common limited
partnership interests in EPIC; such partnership interest has been duly
authorized and validly issued in accordance with the amended and restated
limited partnership agreement of EPIC, dated as of May 10, 2018 (the “EPIC
Partnership Agreement”), and, except as disclosed in the

 

9



--------------------------------------------------------------------------------

Pricing Disclosure Package, Rattler LLC has no obligation to make further
payments for the purchase of such membership interest; and Rattler LLC owns and,
after giving effect to the Closing Transactions, will own such partnership
interest free and clear of all Liens, except for restrictions on transferability
contained in the EPIC Partnership Agreement or as described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, if any.

(s)    Rattler LLC owns and, after giving effect to the Closing Transactions,
will own a 10% membership interest in Gray Oak; such membership interest has
been duly authorized and validly issued in accordance with the limited liability
company agreement of Gray Oak, dated as of April 23, 2018 (the “Gray Oak LLC
Agreement”), and, except as disclosed in the Pricing Disclosure Package, Rattler
LLC has no obligation to make further payments for the purchase of such
membership interest; and Rattler LLC owns and, after giving effect to the
Closing Transactions, will own such membership interest free and clear of all
Liens, except for restrictions on transferability contained in the Gray Oak LLC
Agreement or as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, if any.

(t)    The General Partner is, and at each applicable Delivery Date, after
giving effect to the Closing Transactions, will be, the sole general partner of
the Partnership. At each applicable Delivery Date, after giving effect to the
Closing Transactions, the General Partner will own the sole general partner
interest in the Partnership (the “GP Interest”), which interest will not be
entitled to participate in distributions made by the Partnership, except that it
will be entitled to a quarterly cash preferred distribution of 2.0% of the GP
Capital Contribution, or $0.02 million, in respect of the GP Interest; after
giving effect to the Closing Transactions, the GP Interest will have been duly
authorized and validly issued in accordance with the Partnership Agreement, and
the General Partner will have no obligation to make further payments for the
purchase of the GP Interest; and, after giving effect to the Closing
Transactions, the General Partner will own the GP Interest free and clear of all
Liens, except for restrictions on transferability contained in the Partnership
Agreement or as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, if any.

(u)    At each applicable Delivery Date, after giving effect to the Closing
Transactions, Energen will own all of the Class B Units, which Class B Units
will not be entitled to participate in distributions made by the Partnership,
except that they will be entitled to an aggregate quarterly cash preferred
distribution of 2.0% of the aggregate $1 million capital contribution amount
made in respect of such Class B Units; after giving effect to the Closing
Transactions, the Class B Units will have been duly authorized and validly
issued in accordance with the Partnership Agreement, and Energen will have no
obligation to make further payments for the purchase of such Class B Units; and,
after giving effect to the Closing Transactions, Energen will own all of the
Class B Units free and clear of all Liens, except for restrictions on
transferability contained in the Partnership Agreement or as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus, if
any.

 

10



--------------------------------------------------------------------------------

(v)    At each applicable Delivery Date, the Units to be sold by the Partnership
and the limited partner interests represented thereby will have been duly
authorized in accordance with the Partnership Agreement and, when issued and
delivered to the Underwriters against payment therefor in accordance with this
Agreement, will have been validly issued; the unitholders purchasing such Units
will not have any obligation to make further payments for the purchase of such
Units. At the Initial Delivery Date, after giving effect to the offering of the
Firm Units as contemplated by this Agreement (and assuming no exercise of the
option provided in Section 2 hereof), the issued and outstanding limited
partnership interests of the Partnership will consist of 38,000,000 Common Units
and 107,815,152 Class B Units.

(w)    The Units, when issued and delivered in accordance with the terms of the
Partnership Agreement and this Agreement against payment therefor as provided
therein and herein, and the Class B Units, when issued and delivered in
accordance with the terms of the Partnership Agreement, will conform in all
material respects to the description thereof contained in the Registration
Statement and the Pricing Disclosure Package and to be contained in the
Prospectus.

(x)    Except as described in the Registration Statement and the Pricing
Disclosure Package, there are no profits interests, options, warrants,
preemptive rights, rights of first refusal or other rights to subscribe for or
to purchase, nor any restriction upon the voting or transfer of, any equity
securities of any of the Partnership Entities, in each case pursuant to the
Organizational Agreement of any such Partnership Entity, the certificates of
limited partnership or formation or any other organizational documents of any
such Partnership Entity or any other agreement or other instrument to which any
such Partnership Entity is a party or by which any such Partnership Entity may
be bound. Except for such rights that have been waived or as described in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
neither the filing of the Registration Statement nor the offering or sale of the
Units as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any Common Units or other securities of the Partnership.

(y)    Each of the Partnership Parties has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement. The
Partnership has all requisite limited partnership power and authority to issue,
sell and deliver (i) the Units in accordance with and upon the terms and
conditions set forth in this Agreement, the Partnership Agreement, the
Registration Statement and the most recent Preliminary Prospectus and (ii) the
Class B Units in accordance with and upon the terms and conditions set forth in
the Partnership Agreement. At each Delivery Date, all limited partnership,
limited liability company or corporate action, as the case may be, required to
be taken by any of the Partnership Parties or any of their respective
unitholders, members, partners or stockholders for the authorization, issuance,
sale and delivery of the Units, the Class B Units, the execution and delivery of
the Operative Agreements and the consummation of any other transactions
contemplated by this Agreement shall have been validly taken.

(z)    This Agreement has been duly and validly authorized, executed and
delivered by each of the Partnership Parties.

 

11



--------------------------------------------------------------------------------

(aa)    The statements in the Registration Statement and Pricing Disclosure
Package under the captions “Description of Our Units,” “How We Make
Distributions,” “Management’s Discussion and Analysis of Financial Condition and
Results of Operations—Capital Resources and Liquidity—Revolving Credit
Facility,” “Our Partnership Agreement,” “Rattler LLC Limited Liability Company
Agreement,” “Certain Relationships and Related Party Transactions—Agreements
with our Affiliates in Connection with the Transactions” and “United States
Federal Income Tax Considerations,” insofar as they purport to summarize the
provisions of the legal matters and documents referred to therein, are accurate
summaries in all material respects. There are no contracts or other documents
required to be described in the Registration Statement or the most recent
Preliminary Prospectus or filed as exhibits to the Registration Statement, that
are not described in the Registration Statement, the Pricing Disclosure Package
and the Prospectus and filed as required. The statements made in the most recent
Preliminary Prospectus, insofar as they purport to constitute summaries of the
terms of the contracts and other documents described and filed, constitute
accurate summaries of the terms of such contracts and documents in all material
respects.

(bb)    The Common Units have been approved for listing on The Nasdaq Global
Select Market (the “Nasdaq”), subject to notice of issuance.

(cc)    The Partnership has not distributed and, prior to the later to occur of
any Delivery Date and completion of the distribution of the Units, will not
distribute any offering material in connection with the offering and sale of the
Units other than any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus to which the Representatives have consented in accordance
with Section 5(a)(vi), any press release or other announcement permitted by Rule
134 or Rule 135 under the Securities Act and, in connection with the directed
unit program described in the Registration Statement under the caption
“Underwriting—Directed Unit Program,” the enrollment materials prepared by
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) on behalf
of the Partnership.

(dd)    No consent, approval, authorization, or order of, or filing or
registration with, any governmental agency or body or any court having
jurisdiction over any of the Partnership Entities or any of their properties or
assets is required to be obtained or made by the Partnership for the
consummation of the transactions contemplated by this Agreement in connection
with the sale of the Units or the consummation of the Closing Transactions,
except such as (i) have been obtained or made, (ii) may be required under state
securities laws, the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), by the Nasdaq or by the Financial Industry
Regulatory Authority (“FINRA”) (iii) may be necessary under the securities laws
and regulations of foreign jurisdictions and (iv) the absence or omission of
which would not reasonably be expected to materially impair the ability of any
of the Partnership Entities to consummate the Closing Transactions or any other
transactions provided for in this Agreement or the Operative Agreements.

(ee)    Except as disclosed in the Pricing Disclosure Package, after giving
effect to the Closing Transactions, each of the Partnership Entities will have
good and marketable title to all real and personal property reflected in the
Pricing Disclosure Package as assets owned

 

12



--------------------------------------------------------------------------------

by it, in each case free and clear of all liens, encumbrances and defects,
except such as (i) are described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus or (ii) do not materially affect the value
of the properties of the Partnership Entities and do not interfere in any
material respect with the use made or proposed to be made of such properties by
the Partnership Entities.

(ff)    Each of the Partnership Entities has such consents, easements,
rights-of-way or licenses from any person (collectively, “rights-of-way”) as are
necessary to enable it to conduct its business in the manner described in the
Pricing Disclosure Package, subject to qualifications as may be set forth in the
Pricing Disclosure Package, except where failure to have such rights-of-way
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

(gg)    The information contained in the Pricing Disclosure Package regarding
the estimated net proved reserves of the Sponsor as of December 31, 2018 is
based upon the reserve report prepared by Ryder Scott Company, L.P.; and such
estimate fairly reflects, in all material respects, the oil and natural gas
reserves of the Sponsor as of December 31, 2018 and is in accordance, in all
material respects, with Commission rules and guidelines that are currently in
effect for oil and gas producing companies applied on a consistent basis
throughout the period covered.

(hh)    The execution, delivery and performance of this Agreement and the
Operative Agreements by the Partnership Parties thereto, the issuance and sale
of the Units by the Partnership, and the consummation of the Prior Transactions,
Closing Transactions and the other transactions contemplated hereby will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Partnership Entities pursuant to
(i) the Organizational Agreements, the certificates of limited partnership or
formation or any other organizational document of any Partnership Entity,
(ii) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Partnership
Entities or any of their respective properties or (iii) any agreement or
instrument to which any of the Partnership Entities is a party or by which any
of the Partnership Entities is bound or to which any of the properties of the
Partnership Entities is subject, except in the case of clauses (ii) and (iii),
for any breaches, violations, defaults, liens, charges or encumbrances, which,
individually or in the aggregate, would not result in a Material Adverse Effect.

(ii)    None of the Partnership Entities (i) is in violation of its respective
charter, limited partnership agreement, limited liability company agreement or
similar organizational documents, (ii) is in default (or with the giving of
notice or lapse of time would be in default) under any existing obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets, except in the case of clauses (ii) and (iii), to
the extent any such violation or default would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(jj)    The Partnership Entities possess all adequate certificates,
authorizations, franchises, licenses and permits issued by appropriate federal,
state, local or foreign regulatory bodies (collectively, “Licenses”) necessary
or material to the conduct of the business now conducted or proposed in the
Pricing Disclosure Package to be conducted by them, except where the failure to
have obtained the same would not reasonably be expected to result in a Material
Adverse Effect. The Partnership Entities are in compliance with the terms and
conditions of all such Licenses, except where the failure to so comply would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, and have not received any notice of proceedings
relating to the revocation or modification of any Licenses that, if determined
adversely to a Partnership Entity, would reasonably be expected to, individually
or in the aggregate, result in a Material Adverse Effect.

(kk)    Except as disclosed in the Pricing Disclosure Package, (a)(i) none of
the Partnership Entities is in violation of, and does not have any liability
under, any federal, state, local or non-U.S. statute, law, rule, regulation,
ordinance, code, other requirement or rule of law (including common law), or
decision or order of any domestic or foreign governmental agency, governmental
body or court, relating to pollution, to the use, handling, transportation,
treatment, storage, discharge, disposal or release of Hazardous Substances (as
defined herein), to the protection or restoration of the environment or natural
resources, to health and safety including as such relates to exposure to
Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”), (ii) to the knowledge of the Partnership Parties, none of
the Partnership Entities owns, occupies, operates or uses any real property
contaminated with Hazardous Substances, (iii) none of the Partnership Entities
is conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances in the environment,
(iv) to the knowledge of the Partnership Parties, none of the Partnership
Entities is liable or allegedly liable for any release or threatened release of
Hazardous Substances, including at any off-site treatment, storage or disposal
site, (v) none of the Partnership Entities is subject to any pending, or to the
Partnership Parties’ knowledge threatened, claim by any governmental agency or
governmental body or person arising under Environmental Laws or relating to
Hazardous Substances, and (vi) the Partnership Entities have received and are in
compliance with all, and have no liability under any, permits, licenses,
authorizations, identification numbers or other approvals required under
applicable Environmental Laws to conduct their business, except in each case
covered by clauses (i) – (vi) such as would not, individually or in the
aggregate, result in a Material Adverse Effect; (b) to the knowledge of the
Partnership Parties, there are no facts or circumstances that would reasonably
be expected to result in a violation of, liability under, or claim pursuant to
any Environmental Law that would result in a Material Adverse Effect; and (c) in
the ordinary course of its business, the Partnership Entities periodically
evaluate the effect, including associated costs and liabilities, of
Environmental Laws on the business, properties, results of operations and
financial condition of the Partnership, and, on the basis of such evaluation,
the Partnership Entities have reasonably concluded that such Environmental Laws
will not, individually or in the aggregate, result in a Material Adverse

 

14



--------------------------------------------------------------------------------

Effect. For purposes of this Section 1(kk), “Hazardous Substances” means
(A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials, polychlorinated biphenyls
and mold, and (B) any other chemical, material or substance defined or regulated
as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.

(ll)    Each Partnership Entity’s information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform
in all material respects as required in connection with the operation of the
business of such Partnership Entity as currently conducted, free and clear of
all material bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. Each Partnership Entity has implemented and maintained commercially
reasonable controls, policies, procedures, and safeguards to maintain and
protect its material confidential information and the integrity, continuous
operation, redundancy and security of all IT Systems and data (including all
personal, personally identifiable, sensitive, confidential or regulated data
(“Personal Data”)) used in connection with its business, and there have been no
breaches, violations, outages or unauthorized uses of or accesses to the same,
except for those that (i) have been remedied without material cost or liability
or the duty to notify any other person and (ii) will not, individually or in the
aggregate, result in a Material Adverse Effect, nor in either case any incidents
under internal review or investigations relating to the same. Each Partnership
Entity is presently in material compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data from unauthorized
use, access, misappropriation or modification.

(mm)    None of the Partnership Entities has taken, directly or indirectly, any
action that is designed to or that has constituted or that would reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Partnership to facilitate the sale or resale of the Units.

(nn)    The Partnership has not sold or issued any securities that would be
integrated with the offering of the Units contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(oo)    Except as disclosed in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Partnership and any person
that would give rise to a valid claim against the Partnership or any Underwriter
for a brokerage commission, finder’s fee or other like payment in connection
with the offering and sale of the Units.

(pp)    Any third-party statistical and market-related data included in the
Registration Statement, the Prospectus or the Pricing Disclosure Package are
based on or derived from sources that the Partnership believes to be reliable
and accurate in all material respects.

 

15



--------------------------------------------------------------------------------

(qq)    Except as set forth in the Pricing Disclosure Package, the Partnership,
its subsidiaries, the officers of the General Partner and the Board are in
compliance with all applicable provisions of the Sarbanes-Oxley Act of 2002, the
Exchange Act and the rules of the Nasdaq (the “Nasdaq Rules”). The Partnership
maintains a system of internal controls, including, but not limited to,
procedures and internal controls over accounting matters and financial reporting
(collectively, “Internal Controls”) that comply with the applicable provisions
of the Exchange Act and the rules and regulations thereunder and the Nasdaq
Rules and are sufficient to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Internal Controls will, upon consummation of the
Offering, be overseen by the Audit Committee of the Board (the “Audit
Committee”) in accordance with the Nasdaq Rules. The Partnership has not
publicly disclosed or reported to the Audit Committee or the Board, and within
the next 135 days the Partnership does not reasonably expect to publicly
disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness or fraud involving management or other employees
who have a significant role in Internal Controls, any violation of, or failure
to comply with, the applicable provisions of the Exchange Act and the rules and
regulations thereunder and the Nasdaq Rules, or any matter which, if determined
adversely, would result in a Material Adverse Effect.

(rr)    The Partnership and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed to ensure that information required to be disclosed by the
Partnership in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the
Partnership’s management as appropriate to allow timely decisions regarding
required disclosure. The Partnership and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(ss)    Except as disclosed in the Pricing Disclosure Package, there are no
pending actions, suits or proceedings (including any inquiries or investigations
by any court or governmental agency or body, domestic or foreign) against or
affecting the Partnership Entities or, to the knowledge of the Partnership
Parties, any of their respective properties that, if determined adversely to a
Partnership Entity, would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, or would materially and
adversely affect the ability of the Partnership Parties to perform their
respective obligations under this Agreement or consummate the Closing
Transactions, or which are otherwise material in the context of the sale of the
Units; and no such actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
are, to the knowledge of the Partnership Parties, threatened or contemplated.

 

16



--------------------------------------------------------------------------------

(tt)    The historical financial statements included in the Registration
Statement and the Pricing Disclosure Package present fairly in all material
respects the financial position of each of Rattler LLC and Fasken Midland LLC, a
Delaware limited liability company (“Fasken Midland”), as of the dates shown,
and such financial statements have been prepared in conformity with GAAP,
applied on a consistent basis; and the pro forma financial information included
in the balance sheet of the Partnership as of December 31, 2018, included in the
Pricing Disclosure Package, has been prepared in accordance with the applicable
accounting requirements of the Commission, and the pro forma column therein
reflects the proper application of adjustments, described therein, to the
corresponding historical financial statement amounts. Grant Thornton LLP has
certified the audited financial statements of each of Rattler LLC and Fasken
Midland included in the Registration Statement, the Pricing Disclosure Package
and the Prospectus, and is an independent registered public accounting firm with
respect to each of Rattler LLC and Fasken Midland as required by the Securities
Act and the applicable rules and guidance from the Public Company Accounting
Oversight Board (United States). The other financial and statistical data
included in the Registration Statement, the Pricing Disclosure Package and the
Prospectus present fairly, in all material respects, the information shown
therein and such data has been compiled on a basis consistent with the financial
statements presented therein and the books and records of the Partnership
Entities. The Partnership Entities do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the Pricing Disclosure Package and the Prospectus. There are no
financial statements that are required to be included in the Registration
Statement, the Pricing Disclosure Package or the Prospectus that are not
included as required.

(uu)    Except as disclosed in the Pricing Disclosure Package, since the end of
the period covered by the latest audited financial statements included in the
Pricing Disclosure Package, (i) there has been no change, nor any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, management, properties or prospects of the
Partnership Entities, taken as a whole, that is material and adverse, (ii) there
has been no dividend or distribution of any kind declared, paid or made by the
Partnership on any Common Units, (iii) there has been no material adverse change
in the Common Units, short-term indebtedness, long-term indebtedness, net
current assets or net assets of the Partnership Entities, (iv) there has been no
material transaction entered into and there is no material transaction that is
probable of being entered into by the Partnership Entities other than
transactions in the ordinary course of business and (v) there has been no
obligation, direct or contingent, that is material to the Partnership Entities
taken as a whole, incurred by the Partnership Entities, except obligations
incurred in the ordinary course of business.

(vv)    None of the Partnership Entities is, and, after giving effect to the
offering and sale of the Units and the application of the proceeds thereof as
described in the Pricing Disclosure Package, none of the Partnership Entities
will be, an “investment company” as defined in the Investment Company Act of
1940 (the “Investment Company Act”).

 

17



--------------------------------------------------------------------------------

(ww)    Prior to the Initial Delivery Date, the Partnership will have properly
elected to be classified as an association taxable as a corporation for United
States federal income tax purposes. Each of the Partnership Entities other than
the Partnership is properly treated as a partnership or disregarded as an entity
separate from its owner for United States federal income tax purposes.

(xx)    No “nationally recognized statistical rating organization” as such term
is defined for purposes of Section 3(a)(62) of the Exchange Act has rated any
securities of the Partnership.

(yy)    Except as disclosed in the Registration Statement and the Pricing
Disclosure Package, the Partnership Entities are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Partnership reasonably believes are adequate for the conduct of
their business. All such policies of insurance insuring the Partnership Entities
are in full force and effect. The Partnership Entities are in compliance with
the terms of such policies and instruments in all material respects; and there
are no material claims by the Partnership Entities under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. None of the Partnership Entities has any
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably expected to have a Material Adverse Effect,
except as disclosed in the Registration Statement and the Pricing Disclosure
Package.

(zz)    Each contract, document or other agreement described or referred to in
the Registration Statement, the Preliminary Prospectus and the Prospectus (other
than this Agreement) is (or will be after completion of the Closing
Transactions) in full force and effect and (assuming that such contracts and
documents constitute the legal, valid and binding obligation of the other
persons party thereto) is valid and enforceable by and against the parties
thereto in accordance with its terms except as the enforceability thereof may be
limited by (A) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing, and except as would not reasonably be
expected to have a Material Adverse Effect. None of the Partnership Entities
nor, to the knowledge of the Partnership Parties, any other party is in default
in the observance or performance of any material term or obligation to be
performed by it under any such agreement.

(aaa)    The Partnership Entities have filed all federal, state, local and
non-U.S. tax returns that are required to be filed or have requested extensions
thereof (except in any case in which the failure so to file would not reasonably
be expected to result in a Material Adverse Effect); and, except as set forth in
the Pricing Disclosure Package, the Partnership

 

18



--------------------------------------------------------------------------------

Entities have paid all taxes (including any assessments, fines or penalties)
required to be paid by them, except for any such taxes, assessments, fines or
penalties currently being contested in good faith or as would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

(bbb)    No relationship, direct or indirect, exists between or among any of the
Partnership Entities on the one hand, and the directors, officers, unitholders,
customers or suppliers of the Partnership Entities on the other hand, which is
required to be described in the Pricing Disclosure Package which is not so
described therein. The Prospectus will contain the same description of the
matters set forth in the preceding sentence contained in the Pricing Disclosure
Package.

(ccc)    None of the Partnership Entities or, to the knowledge of the
Partnership Parties, any director, officer, agent, employee, affiliate or other
person associated with or acting on behalf of the Partnership Entities has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment or otherwise unlawfully provided anything of value
to any foreign or domestic government official or employee, political party or
official thereof, any candidate for political office and/or any other person
while knowing that all or a portion of the payment will be offered, given or
promised to any of the foregoing persons from corporate funds; (iii) violated or
is in violation of any provision of U.S. Foreign Corrupt Practices Act of 1977
or other applicable anti-bribery or anti-corruption laws or regulations; or
(iv) made any bribe, unlawful rebate, payoff, influence payment, kickback or
other unlawful payment to any domestic government official or any foreign
official or other foreign government employee. The Partnership Entities have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws or
regulations.

(ddd)    The operations of the Partnership Entities are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act), the anti-money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving any
of the Partnership Entities with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Partnership Entities, threatened.

(eee)    None of the Partnership Entities or, to the knowledge of the
Partnership Entities, any director, officer, agent, employee or affiliate of the
Partnership Entities is an individual or entity (“Person”) currently subject to
or the target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national”

 

19



--------------------------------------------------------------------------------

or “blocked person”), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority) (collectively,
“Sanctions”), nor are any of the Partnership Entities located, organized or
resident in a country or territory that is the subject of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria (each, a
“Sanctioned Country”); and the Partnership Entities will not directly or
indirectly use the proceeds of the offering, or lend, knowingly contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person (i) for the purpose of financing or facilitating activities or
business of any person that, at the time of such financing or facilitation, is
subject to or the target of Sanctions, (ii) for the purpose of financing or
facilitating activities or business in or involving any Sanctioned Country, or
(iii) in any other manner that will result in a violation by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

(fff)    After giving effect to the Closing Transactions, except as described in
the Registration Statement and the Pricing Disclosure Package, Rattler LLC will
not be prohibited, directly or indirectly, from paying any distributions to the
Partnership, from making any other distribution on such subsidiary’s equity
interests, from repaying to the Partnership any loans or advances to such
subsidiary from the Partnership or from transferring any of such subsidiary’s
property or assets to the Partnership or any other subsidiary of the
Partnership.

Any certificate signed by any officer of the General Partner and delivered to
the Representatives or counsel for the Underwriters in connection with the
offering of the Units shall be deemed a representation and warranty by the
Partnership, as to matters covered thereby, to each Underwriter.

2.    Purchase of the Units by the Underwriters. On the basis of the
representations, warranties and covenants contained in, and subject to the terms
and conditions of, this Agreement, the Partnership agrees to sell 38,000,000
Firm Units to the several Underwriters, and each of the Underwriters, severally
and not jointly, agrees to purchase the number of Firm Units set forth opposite
that Underwriter’s name in Schedule I hereto. The respective purchase
obligations of the Underwriters with respect to the Firm Units shall be rounded
among the Underwriters to avoid fractional Common Units, as the Representatives
may determine.

In addition, the Partnership grants to the Underwriters an option to purchase up
to 5,700,000 Option Units. Each Underwriter agrees, severally and not jointly,
to purchase the number of Option Units (subject to such adjustments to eliminate
fractional Common Units as the Representatives may determine) that bears the
same proportion to the total number of Option Units to be sold on such Delivery
Date as the number of Firm Units set forth in Schedule I hereto opposite the
name of such Underwriter bears to the total number of Firm Units.

The purchase price payable by the Underwriters for the Firm Units and any Option
Units is $16.625 per Unit.

 

20



--------------------------------------------------------------------------------

The Partnership is not obligated to deliver any of the Firm Units or Option
Units, as applicable, to be delivered on the applicable Delivery Date, except
upon payment for all such Units to be purchased on such Delivery Date as
provided herein.

3.    Offering of Units by the Underwriters. Upon authorization by the
Representatives of the release of the Firm Units, the several Underwriters
propose to offer the Firm Units for sale upon the terms and conditions to be set
forth in the Prospectus.

4.    Delivery of and Payment for the Units. Delivery of and payment for the
Firm Units shall be made at 10:00 a.m., New York City time, on May 28, 2019 or
at such other date or place as shall be determined by agreement between the
Representatives and the Partnership. This date and time are sometimes referred
to as the “Initial Delivery Date.” Delivery of the Firm Units shall be made to
the Representatives for the account of each Underwriter against payment by the
several Underwriters through the Representatives of the respective aggregate
purchase prices of the Firm Units being sold by the Partnership to or upon the
order of the Partnership by wire transfer in immediately available funds to the
accounts specified by the Partnership. Time shall be of the essence, and
delivery at the time and place specified pursuant to this Agreement is a further
condition of the obligation of each Underwriter hereunder. The Partnership shall
deliver the Firm Units through the facilities of The Depository Trust Company
(“DTC”) unless the Representatives shall otherwise instruct.

The option granted in Section 2 will expire 30 days after the date of this
Agreement and may be exercised in whole or from time to time in part by written
notice being given to the Partnership by the Representatives; provided that if
such date falls on a day that is not a business day, the option granted in
Section 2 will expire on the next succeeding business day. Such notice shall set
forth the aggregate number of Option Units as to which the option is being
exercised, the names in which the Option Units are to be registered, the
denominations in which the Option Units are to be issued and the date and time,
as determined by the Representatives, when the Option Units are to be delivered;
provided, however, that this date and time shall not be earlier than the Initial
Delivery Date nor earlier than the second business day after the date on which
the option shall have been exercised nor later than the fifth business day after
the date on which the option shall have been exercised. Each date and time any
Option Units are delivered is sometimes referred to as an “Option Unit Delivery
Date,” and the Initial Delivery Date and any Option Unit Delivery Date are
sometimes each referred to as a “Delivery Date.”

Delivery of the Option Units by the Partnership and payment for the Option Units
by the several Underwriters through the Representatives shall be made at
10:00 a.m., New York City time, on the date specified in the corresponding
notice described in the preceding paragraph or at such other date or place as
shall be determined by agreement between the Representatives and the
Partnership. On each Option Unit Delivery Date, the Partnership shall deliver or
cause to be delivered the Option Units to the Representatives for the account of
each Underwriter against payment by the several Underwriters through the
Representatives of the aggregate purchase price of the Option Units being sold
by the Partnership to or upon the order of the Partnership by wire transfer in
immediately available funds to the accounts specified by the Partnership. Time
shall be of the essence, and delivery at the time and place specified pursuant
to this Agreement is a further condition of the obligation of each Underwriter
hereunder. The Partnership shall deliver the Option Units through the facilities
of DTC unless the Representatives shall otherwise instruct.

 

21



--------------------------------------------------------------------------------

5.    Further Agreements.

(a)    The Partnership Parties jointly and severally covenant and agree with
each of the Underwriters:

(i)    To prepare the Prospectus in a form approved by the Representatives and
to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement; to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to the last Delivery Date except as provided herein; to advise the
Representatives, promptly after it receives notice thereof, of the time when any
amendment or supplement to the Registration Statement or the Prospectus has been
filed and to furnish the Representatives with copies thereof; to advise the
Representatives, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus, of the suspension of the qualification of the Units for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding or
examination for any such purpose or pursuant to Section 8A of the Securities Act
or of any request by the Commission for the amending or supplementing of the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus or
for additional information; and, in the event of the issuance of any stop order
or of any order preventing or suspending the use of the Registration Statement,
the Prospectus or any Issuer Free Writing Prospectus or suspending any such
qualification, to use promptly their best efforts to obtain its withdrawal.

(ii)    To furnish promptly to the Representatives and to counsel for the
Underwriters a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith.

(iii)    To deliver promptly to the Representatives such number of the following
documents as the Representatives shall reasonably request: (A) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement),
(B) each Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus and (C) each Issuer Free Writing Prospectus; and, if the delivery of
a prospectus is required at any time after the date hereof in connection with
the offering or sale of the Units or any other securities relating thereto and
if at such time any event shall have occurred as a result of which the
Prospectus as then amended or supplemented (or the Pricing Disclosure Package
for the period of time before the Prospectus is available) would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus (or the Pricing Disclosure Package, as
applicable) is delivered, not misleading, or, if for any other reason it shall
be necessary to

 

22



--------------------------------------------------------------------------------

amend or supplement the Prospectus (or the Pricing Disclosure Package, as
applicable) in order to comply with the Securities Act, to notify the
Representatives and, upon request, to file such document and to prepare and
furnish without charge to each Underwriter and to any dealer in securities as
many copies as the Representatives may from time to time reasonably request of
an amended or supplemented Prospectus (or the Pricing Disclosure Package, as
applicable) that will correct such statement or omission or effect such
compliance.

(iv)    Subject to clause (v) below, to file promptly with the Commission any
amendment or supplement to the Registration Statement or the Prospectus that
may, in the judgment of the Partnership or the Representatives, be required by
the Securities Act or requested by the Commission.

(v)    Prior to filing with the Commission any amendment or supplement to the
Registration Statement or the Prospectus, to furnish a copy thereof to the
Representatives and counsel for the Underwriters and obtain the consent of the
Representatives to the filing.

(vi)    Not to make any offer relating to the Units that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the
Representatives.

(vii)    To comply with all applicable requirements of Rule 433 under the
Securities Act with respect to any Issuer Free Writing Prospectus. If at any
time after the date hereof any event shall have occurred as a result of which
any Issuer Free Writing Prospectus, as then amended or supplemented, would
conflict with the information in the Registration Statement, the most recent
Preliminary Prospectus or the Prospectus or would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus, to notify the Representatives
and, upon request, to file such document and to prepare and furnish without
charge to each Underwriter as many copies as the Representatives may from time
to time reasonably request of an amended or supplemented Issuer Free Writing
Prospectus that will correct such conflict, statement or omission or effect such
compliance.

(viii)    As soon as practicable after the Effective Date (it being understood
that the Partnership shall have until at least 410 days or, if the fourth
quarter following the fiscal quarter that includes the Effective Date is the
last fiscal quarter of the Partnership’s fiscal year, 455 days after the end of
the Partnership’s current fiscal quarter), to make generally available to the
Partnership’s security holders and to deliver to the Representatives an earnings
statement of the Partnership (which need not be audited) complying with
Section 11(a) of the Securities Act and the rules and regulations thereunder
(including, at the option of the Partnership, Rule 158).

 

23



--------------------------------------------------------------------------------

(ix)    Promptly from time to time to take such action as the Representatives
may reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Units; provided that in connection therewith
the Partnership shall not be required to (i) qualify as a foreign entity in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction, or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.

(x)    For a period commencing on the date hereof and ending on the 180th day
after the date of the Prospectus (the “Lock-Up Period”), not to, directly or
indirectly, (A) offer for sale, sell, pledge, or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Common
Units, Class B Units or securities convertible into or exercisable or
exchangeable for Common Units or Class B Units (other than (i) the Units,
(ii) Common Units issued pursuant to employee benefit plans, qualified option
plans or other employee compensation plans existing on the date hereof and
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, (iii) the Class B Units issued to Energen pursuant to the
Partnership Agreement, the Registration Statement, the Pricing Disclosure
Package and the Prospectus and (iv) any exchange or redemption at any time or
from time to time of any Class B Units and Rattler LLC Units held by Energen
with Rattler LLC or the Partnership), (B) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such Common Units or Class B
Units, whether any such transaction described in clause (A) or (B) above is to
be settled by delivery of Common Units, Class B Units or other securities, in
cash or otherwise, (C) confidentially submit or file, or cause to be
confidentially submitted or filed, a registration statement, including any
amendments thereto, with respect to the registration of any Common Units,
Class B Units or securities convertible, exercisable or exchangeable into Common
Units, Class B Units or any other securities of the Partnership (other than any
registration statement on Form S-8), or (D) publicly disclose the intention to
do any of the foregoing, in each case without the prior written consent of the
Representatives and to cause each officer and director of the General Partner
and unitholder of the Partnership set forth on Schedule IV hereto to furnish to
the Representatives prior to the Initial Delivery Date, a letter or letters,
substantially in the form of Exhibit A hereto (the “Lock-Up Agreements”).

(xi)    If the Representatives, in their sole discretion, agree to release or
waive the restrictions set forth in a Lock-Up Agreement for an officer or
director of the General Partner and provide the Partnership with notice of the
impending release or waiver at least three business days before the effective
date of the release or waiver, the Partnership agrees to announce the impending
release or waiver by issuing a press release substantially in the form of
Exhibit B hereto, and containing

 

24



--------------------------------------------------------------------------------

such other information as the Representatives may require with respect to the
circumstances of the release or waiver and/or the identity of the officer(s)
and/or director(s) with respect to which the release or waiver applies, through
a major news service at least two business days before the effective date of the
release or waiver.

(xii)    To apply the net proceeds from the sale of the Units being sold by the
Partnership substantially in accordance with the description as set forth in the
Registration Statement, the Pricing Disclosure Package and the Prospectus under
the caption “Use of Proceeds.”

(xiii)    To file with the Commission such information on Form 10-Q or Form 10-K
as may be required by Rule 463 under the Securities Act.

(xiv)    If the Partnership elects to rely upon Rule 462(b) under the Securities
Act, the Partnership shall file a Rule 462(b) Registration Statement with the
Commission in compliance with Rule 462(b) under the Securities Act by 10:00
P.M., Washington, D.C. time, on the date of this Agreement, and the Partnership
shall at the time of filing pay the Commission the filing fee for the Rule
462(b) Registration Statement.

(xv)    The Partnership will promptly notify the Representatives if the
Partnership ceases to be an Emerging Growth Company at any time prior to the
later of (A) the time when a prospectus relating to the offering or sale of the
Units or any other securities relating thereto is not required by the Securities
Act to be delivered (whether physically or through compliance with Rule 172
under the Securities Act or any similar rule) and (B) completion of the Lock-Up
Period.

(xvi)    The Partnership and its affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
would be expected to cause or result in the stabilization or manipulation of the
price of any security of the Partnership in connection with the offering of the
Units.

(xvii)    The Partnership will do and perform all things required or necessary
to be done and performed under this Agreement by it prior to each Delivery Date,
and to satisfy all conditions precedent to the Underwriters’ obligations
hereunder to purchase the Units.

(b)    Each Underwriter severally agrees that such Underwriter shall not include
any “issuer information” (as defined in Rule 433 under the Securities Act) in
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
used or referred to by such Underwriter without the prior consent of the
Partnership (any such issuer information with respect to whose use the
Partnership has given its consent, “Permitted Issuer Information”); provided
that (i) no such consent shall be required with respect to any such issuer
information contained in any document filed by the Partnership with the
Commission prior to the use of such free writing prospectus or any issuer free
writing prospectus listed on Schedule III hereto, and (ii) “issuer information,”
as used in this Section 5(b), shall not be deemed to include information
prepared by or on behalf of such Underwriter on the basis of or derived from
issuer information.

 

25



--------------------------------------------------------------------------------

6.    Expenses. The Partnership agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all expenses, costs, fees and taxes incident to and in connection with
(a) the authorization, issuance, sale and delivery of the Units and any stamp
duties or other taxes payable in that connection, and the preparation and
printing of certificates for the Units; (b) the preparation, printing and filing
under the Securities Act of the Registration Statement (including any exhibits
thereto), any Preliminary Prospectus, the Prospectus, any Issuer Free Writing
Prospectus, any Written Testing-the-Waters Communication, and any amendment or
supplement thereto; (c) the distribution of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus, any Written Testing-the-Waters
Communication, and any amendment or supplement thereto, all as provided in this
Agreement; (d) the production and distribution of this Agreement, and any
supplementary agreement among the Underwriters, and any other related documents
in connection with the offering, purchase, sale and delivery of the Units;
(e) any required review by FINRA of the terms of sale of the Units (including
related fees and expenses of counsel to the Underwriters in an amount that is
not greater than $20,000); (f) the listing of the Units on the Nasdaq; (g) the
qualification of the Units under the securities laws of the several
jurisdictions as provided in Section 5(a)(ix) and the preparation, printing and
distribution of a Blue Sky Memorandum (including related fees and expenses of
counsel to the Underwriters); (h) the investor presentations on any “road show”
or any Testing-the-Waters Communication, undertaken in connection with the
marketing of the Units, including, without limitation, expenses associated with
any electronic road show, travel and lodging expenses of the representatives and
officers of the Partnership; provided, however, that the Underwriters will pay
for 50% of the cost of any aircraft chartered in connection with the road show,
except for flights on which there is no representative of the Representatives,
in which case, the Partnership will pay for 100% of such cost; and (i) all other
costs and expenses incident to the performance of the obligations of the
Partnership under this Agreement; provided that, except as provided in this
Section 6 and in Section 11, the Underwriters shall pay their own costs and
expenses, including the costs and expenses of their counsel, any transfer taxes
on the Units which they may sell, the expenses of advertising any offering of
the Units made by the Underwriters and the transportation and other expenses
incurred by the Underwriters on their own behalf in connection with
presentations to prospective purchasers of the Units.

7.    Conditions of Underwriters’ Obligations. The respective obligations of the
Underwriters hereunder are subject to the accuracy, when made and on each
Delivery Date, of the representations and warranties of the Partnership Parties
contained herein, to the performance by the Partnership Parties of their
respective obligations hereunder, and to each of the following additional terms
and conditions:

(a)    The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a)(i). The Partnership shall have complied with all
filing requirements applicable to any Issuer Free Writing Prospectus used or
referred to after the date hereof; no stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of the Prospectus
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
or examination for such purpose or pursuant to

 

26



--------------------------------------------------------------------------------

Section 8A of the Securities Act shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with. If the Partnership has elected to rely upon Rule 462(b)
under the Securities Act, the Rule 462(b) Registration Statement shall have
become effective by 10:00 p.m., Washington, D.C. time, on the date of this
Agreement.

(b)    No Underwriter shall have discovered and disclosed to the Partnership on
or prior to such Delivery Date that the Registration Statement, the Prospectus
or the Pricing Disclosure Package, or any amendment or supplement thereto,
contains an untrue statement of a fact which, in the opinion of Latham & Watkins
LLP, counsel for the Underwriters, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.

(c)    All proceedings and other legal matters incident to the authorization,
form and validity of this Agreement, the Units, the Operative Agreements, the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus,
and all other legal matters relating to this Agreement and the Transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Underwriters, and the Partnership shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

(d)    Akin Gump Strauss Hauer & Feld LLP shall have furnished to the
Representatives its written opinion, as counsel to the Partnership Entities,
addressed to the Underwriters and dated such Delivery Date, in form and
substance reasonably satisfactory to the Representatives.

(e)    P. Matt Zmigrosky shall have furnished to the Representatives his written
opinion, as general counsel to the Sponsor and the General Partner, addressed to
the Underwriters and dated such Delivery Date, in form and substance reasonably
satisfactory to the Representatives.

(f)    The Representatives shall have received from Latham & Watkins LLP,
counsel for the Underwriters, such opinion or opinions, dated such Delivery
Date, with respect to the issuance and sale of the Units, the Registration
Statement, the Prospectus and the Pricing Disclosure Package and other related
matters as the Representatives may reasonably require, and the Partnership
Parties shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.

(g)    At the time of execution of this Agreement, the Representatives shall
have received from Grant Thornton LLP a letter, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the

 

27



--------------------------------------------------------------------------------

respective dates as of which specified financial information is given in the
most recent Preliminary Prospectus, as of a date not more than three days prior
to the date hereof), the conclusions and findings of such firm with respect to
the financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.

(h)    With respect to the letter of Grant Thornton LLP referred to in
Section 7(g) and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial comfort letter”), the Partnership
shall have furnished to the Representatives a letter (the “bring-down comfort
letter”) of such accountants, addressed to the Underwriters and dated such
Delivery Date (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the date of the bring-down
comfort letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Prospectus, as of a date not more than three days prior to the date of
the bring-down comfort letter), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
comfort letter, and (iii) confirming in all material respects the conclusions
and findings set forth in the initial comfort letter.

(i)    The General Partner shall have furnished to the Representatives a
certificate, dated such Delivery Date, of the Chief Executive Officer and the
Chief Financial Officer of the General Partner as to such matters as the
Representatives may reasonably request, including, without limitation, a
statement that:

(i)    The representations, warranties and agreements of the General Partner,
the Partnership and Rattler LLC in Section 1 are true and correct on and as of
such Delivery Date, and each of the General Partner, the Partnership and Rattler
LLC has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Delivery Date;

(ii)    No stop order suspending the effectiveness of the Registration Statement
has been issued; and no proceedings or examination for that purpose or pursuant
to Section 8A of the Securities Act have been instituted or, to the knowledge of
such officers, threatened; and

(iii)    They have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of the Effective Date, (2) the Prospectus, as of its date and on
the applicable Delivery Date, and (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, and (B) since the Effective Date, no event has occurred
that should have been set forth in a supplement or amendment to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus that has not
been so set forth.

 

28



--------------------------------------------------------------------------------

(j)    The Sponsor shall have furnished to the Representatives a certificate,
dated such Delivery Date, of the Chief Executive Officer and the Chief Financial
Officer of the Sponsor as to such matters as the Representatives may reasonably
request, including, without limitation, a statement that:

(i)    The representations, warranties and agreements of the Sponsor in
Section 1 are true and correct on and as of such Delivery Date, and the Sponsor
has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Delivery Date;

(ii)    No stop order suspending the effectiveness of the Registration Statement
has been issued; and no proceedings or examination for that purpose or pursuant
to Section 8A of the Securities Act have been instituted or, to the knowledge of
such officers, threatened; and

(iii)    They have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of the Effective Date, (2) the Prospectus, as of its date and on
the applicable Delivery Date, and (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, and (B) since the Effective Date, no event has occurred
that should have been set forth in a supplement or amendment to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus that has not
been so set forth.

(k)    Except as described in the Pricing Disclosure Package, (i) none of the
Partnership Entities shall have sustained, since the date of the latest audited
financial statements included in the Pricing Disclosure Package, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, or (ii) since such date there shall not
have been any change in the equity interest or long-term debt of any of the
Partnership Entities or any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), results of
operations, partners’ or members’ equity, properties, management, business or
prospects of the Partnership Entities taken as a whole, the effect of which, in
any such case described in clause (i) or (ii), is, individually or in the
aggregate, in the judgment of the Representatives, so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Units being delivered on such Delivery Date on the terms and in
the manner contemplated in the Prospectus.

(l)    Subsequent to the execution and delivery of this Agreement, to the extent
applicable, (i) no downgrading shall have occurred in the rating accorded the
Partnership’s

 

29



--------------------------------------------------------------------------------

debt securities by any “nationally recognized statistical rating organization”
(as defined by the Commission in Section 3(a)(62) of the Exchange Act), and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Partnership’s debt securities.

(m)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) (A) trading in securities generally
on any securities exchange that has registered with the Commission under
Section 6 of the Exchange Act (including the New York Stock Exchange, the
Nasdaq, The Nasdaq Global Market or The Nasdaq Capital Market), or (B) trading
in any securities of the Partnership on any exchange or in the over-the-counter
market, shall have been suspended or materially limited or the settlement of
such trading generally shall have been materially disrupted or minimum prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a general moratorium on commercial banking
activities shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States, or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such) or any
other calamity or crisis either within or outside the United States, as to make
it, in the judgment of the Representatives, impracticable or inadvisable to
proceed with the public offering or delivery of the Units being delivered on
such Delivery Date on the terms and in the manner contemplated in the
Prospectus.

(n)    The Nasdaq shall have approved the Units for listing, subject only to
official notice of issuance and evidence of satisfactory distribution.

(o)    The Lock-Up Agreements between the Representatives and the officers and
directors of the General Partner and the unitholders of the Partnership set
forth on Schedule IV, delivered to the Representatives on or before the date of
this Agreement, shall be in full force and effect on such Delivery Date.

(p)    On or prior to each Delivery Date, the Partnership Parties shall have
furnished to the Underwriters such further certificates and documents as the
Representatives may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

8.    Indemnification and Contribution.

(a)    The Partnership Parties will indemnify and hold harmless each
Underwriter, its partners, members, directors, officers, employees, agents,
affiliates and

 

30



--------------------------------------------------------------------------------

each person, if any, who controls such Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any part of (A) the Registration Statement, any Preliminary
Prospectus, the Prospectus or any amendment or supplement thereto as of any
time, (B) any Issuer Free Writing Prospectus or any amendment or supplement
thereto as of any time (C) any Permitted Issuer Information used or referred to
in any “free writing prospectus” (as defined in Rule 405 under the Securities
Act) used or referred to by any Underwriter, (D) any materials or information
provided to investors by, or with the approval of, the Partnership in connection
with the marketing of the offering of the Units, including any “road show” (as
defined in Rule 433 under the Securities Act) not constituting an Issuer Free
Writing Prospectus and any Written Testing-the-Waters Communication (“Marketing
Materials”) or (E) any Blue Sky application or other document prepared or
executed by the Partnership (or based upon any written information furnished by
the Partnership for use therein) specifically for the purpose of qualifying any
or all of the Units under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”), or (ii) the omission or alleged omission to state in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Permitted Issuer Information, any Marketing Materials or any Blue Sky
Application of a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse each Indemnified
Party for any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Indemnified Party is a party thereto), whether threatened
or commenced, and, in connection with the enforcement of this provision with
respect to any of the above, as such expenses are incurred; provided, however,
that none of the Partnership Parties will be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with
written information furnished to the Partnership by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter consists of the
information described as such in Section 8(b).

(b)    Each Underwriter will severally and not jointly indemnify and hold
harmless each Partnership Party, each of its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee) and each of its officers who signs a Registration Statement
and each person, if any, who controls such Partnership Party within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Underwriter Indemnified Party”), against any losses, claims, damages or
liabilities to which such Underwriter Indemnified Party may become subject,
under the Securities Act, the Exchange Act, other Federal or state statutory law
or

 

31



--------------------------------------------------------------------------------

regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Marketing Materials or Blue Sky Application or (ii) the omission or the alleged
omission to state in any Preliminary Prospectus, the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto or in any Marketing Materials or Blue Sky Application of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Partnership by such Underwriter through the Representatives specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Underwriter Indemnified Party in connection with investigating or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Underwriter
Indemnified Party is a party thereto), whether threatened or commenced, based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission as such expenses are incurred, it being understood and agreed that
the only such information furnished by any Underwriter consists of the following
information appearing in the most recent Preliminary Prospectus and the
Prospectus furnished on behalf of each Underwriter: (i) the concession figures
appearing in the fifth paragraph under the caption “Underwriting,” and (ii) the
information appearing in the fourteenth paragraph and information relating to
stabilization by the Underwriters appearing in the fifteenth paragraph under the
caption “Underwriting.”

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
Section 8(a) or Section 8(b) above, notify the indemnifying party of the
commencement thereof; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under Section 8(a) or Section 8(b) above, except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and, provided further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under Section 8(a) or Section 8(b) above. In
case any such action is brought against any indemnified party and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person

 

32



--------------------------------------------------------------------------------

unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened action
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party.

(d)    If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b) above, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of the losses, claims,
damages or liabilities referred to in Section 8(a) or Section 8(b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Partnership Parties on the one hand and the Underwriters on the other from
the offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Partnership Parties on the one hand
and the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities as well as any
other relevant equitable considerations. The relative benefits received by the
Partnership Parties on the one hand and the Underwriters on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Partnership Parties bear to the
total underwriting discounts and commissions received by the Underwriters. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Partnership Parties or the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 8(d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
Section 8(d). Notwithstanding the provisions of this Section 8(d), no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not

 

33



--------------------------------------------------------------------------------

guilty of such fraudulent misrepresentation. The Underwriters’ obligations in
this Section 8(d) to contribute are several in proportion to their respective
underwriting obligations and not joint. The Partnership Parties and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8(d).

9.    Defaulting Underwriters.

(a)    If, on any Delivery Date, any Underwriter defaults in its obligations to
purchase the Units that it has agreed to purchase under this Agreement, the
remaining non-defaulting Underwriters may in their discretion arrange for the
purchase of such Units by the non-defaulting Underwriters or other persons
satisfactory to the Partnership on the terms contained in this Agreement. If,
within 36 hours after any such default by any Underwriter, the non-defaulting
Underwriters do not arrange for the purchase of such Units, then the Partnership
shall be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Underwriters to purchase such Units
on such terms. In the event that within the respective prescribed periods, the
non-defaulting Underwriters notify the Partnership that they have so arranged
for the purchase of such Units, or the Partnership notifies the non-defaulting
Underwriters that it has so arranged for the purchase of such Units, either the
non-defaulting Underwriters or the Partnership may postpone such Delivery Date
for up to seven full business days in order to effect any changes that in the
opinion of counsel for the Partnership or counsel for the Underwriters may be
necessary in the Registration Statement, the Prospectus or in any other document
or arrangement, and the Partnership agrees to promptly prepare any amendment or
supplement to the Registration Statement, the Prospectus or in any such other
document or arrangement that effects any such changes. As used in this
Agreement, the term “Underwriter” includes, for all purposes of this Agreement
unless the context requires otherwise, any party not listed in Schedule I hereto
that, pursuant to this Section 9, purchases Units that a defaulting Underwriter
agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the Units
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Partnership as provided in Section 9(a), the total number of the Units
that remains unpurchased does not exceed one-eleventh of the total number of all
the Units, then the Partnership shall have the right to require each
non-defaulting Underwriter to purchase the total number of Units that such
Underwriter agreed to purchase hereunder plus such Underwriter’s pro rata share
(based on the total number of Units that such Underwriter agreed to purchase
hereunder) of the Units of such defaulting Underwriter or Underwriters for which
such arrangements have not been made; provided that the non-defaulting
Underwriters shall not be obligated to purchase more than 110% of the total
number of Units that it agreed to purchase on such Delivery Date pursuant to the
terms of Section 2.

(c)    If, after giving effect to any arrangements for the purchase of the Units
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Partnership as provided in Section 9(a), the total number of Units that
remains unpurchased

 

34



--------------------------------------------------------------------------------

exceeds one-eleventh of the total number of all the Units, or if the Partnership
shall not exercise the right described in Section 9(b), then this Agreement
shall terminate without liability on the part of the non-defaulting
Underwriters. Any termination of this Agreement pursuant to this Section 9 shall
be without liability on the part of the Partnership, except that the Partnership
will continue to be liable for the payment of expenses as set forth in
Sections 6 and 11 and except that the provisions of Section 8 shall not
terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Partnership or any non-defaulting Underwriter for
damages caused by its default.

10.    Termination. The obligations of the Underwriters hereunder may be
terminated by the Representatives by notice given to and received by the
Partnership prior to delivery of and payment for the Firm Units if, prior to
that time, (i) any of the events described in Sections 7(k), 7(l) and 7(m) shall
have occurred or (ii) if the Underwriters shall decline to purchase the Units
for any other reason permitted under this Agreement.

11.    Reimbursement of Underwriters’ Expenses. If (a) the Partnership shall
fail to tender the Units for delivery to the Underwriters for any reason other
than by reason of a default by any of the Underwriters, or (b) the Underwriters
shall decline to purchase the Units for any reason permitted under this
Agreement (other than Section 7(m)(i)(A), (m)(ii), (m)(iii) or (m)(iv)), the
Partnership will reimburse the non-defaulting Underwriters for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel for the
Underwriters) incurred by such non-defaulting Underwriters in connection with
this Agreement and the proposed purchase of the Units, and upon demand the
Partnership shall pay the full amount thereof to the Representatives. If this
Agreement is terminated pursuant to Section 9 by reason of the default of one or
more Underwriters, the Partnership shall not be obligated to reimburse any
defaulting Underwriter on account of those expenses.

12.    Research Analyst Independence. The Partnership acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Partnership
and/or the offering that differ from the views of their respective investment
banking divisions. The Partnership Parties hereby waive and release, to the
fullest extent permitted by law, any claims that the Partnership Parties may
have against the Underwriters with respect to any conflict of interest that may
arise from the fact that the views expressed by their independent research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Partnership Parties by such Underwriters’
investment banking divisions. The Partnership Parties acknowledge that each of
the Underwriters is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

 

35



--------------------------------------------------------------------------------

13.    No Fiduciary Duty. The Partnership Parties acknowledge and agree that in
connection with this offering, sale of the Units or any other services the
Underwriters may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriters: (a) no fiduciary or agency relationship between the Partnership
Parties and any other person, on the one hand, and the Underwriters, on the
other, exists; (b) the Underwriters are not acting as advisors, expert or
otherwise, to any of the Partnership Parties, including, without limitation,
with respect to the determination of the public offering price of the Units, and
such relationship between the Partnership Parties, on the one hand, and the
Underwriters, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Underwriters
may have to the Partnership Parties shall be limited to those duties and
obligations specifically stated herein; and (d) the Underwriters and their
respective affiliates may have interests that differ from those of the
Partnership Parties. The Partnership Parties hereby waive any claims that any of
the Partnership Parties may have against the Underwriters with respect to any
breach of fiduciary duty in connection with this offering.

14.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a)    if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to (i) Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, facsimile: (212) 325-4296, Attention: LCD-IBD,
(ii) BofA Securities, Inc., One Bryant Park, New York, New York 10036,
facsimile: (646) 855-3073, Attention: Syndicate Department, with a copy to
facsimile: (212) 230-8730, Attention: ECM Legal, and (iii) J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179, facsimile: (212)
622-8358, Attention Equity Syndicate Desk; and

(b)    if to any of the Partnership Parties, shall be delivered or sent by mail
or facsimile transmission to the address of the Partnership set forth in the
Registration Statement, Attention: P. Matt Zmigrosky.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Partnership Parties shall be entitled to act and
rely upon any request, consent, notice or agreement given or made by the
Representatives on behalf of the Underwriters.

15.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Underwriters, the Partnership Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (a) the
representations, warranties, indemnities and agreements of the Partnership
Parties contained in this Agreement shall also be deemed to be for the benefit
of the directors, officers and employees of the Underwriters and each person or
persons, if any, who control any Underwriter within the meaning of Section 15 of
the Securities Act and any other Indemnified Party, and (b) the indemnity
agreement of the Underwriters contained in Section 8(b) shall be deemed to be
for the benefit of the directors of the General Partner (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the General Partner), the officers of the General Partner
who have signed the Registration Statement and any person controlling the
Partnership within the meaning of Section 15 of the Securities Act. Nothing

 

36



--------------------------------------------------------------------------------

in this Agreement is intended or shall be construed to give any person, other
than the persons referred to in this Section 15, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

16.    Survival. The respective indemnities, representations, warranties and
agreements of the Partnership Parties and the Underwriters contained in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Units and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them or any other
Indemnified Party or Underwriter Indemnified Party.

17.    Definition of the Terms “Business Day,” “Affiliate” and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close, and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.

18.    Governing Law. This Agreement and any other claim, controversy or dispute
arising under or related hereto shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflict of laws
principles (other than Section 5-1401 of the General Obligations Law).

19.    Waiver of Jury Trial. The Partnership Parties and the Underwriters hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

20.    Submission to Jurisdiction. The Partnership Parties hereby submit to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated
hereby. The Partnership Parties waive any objection which any of them may now or
hereafter have to the laying of venue of any such suit or proceeding in such
courts. The Partnership Parties agree that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Partnership Parties party thereto and may be enforced in any court to the
jurisdiction of which such Partnership Parties are subject by a suit upon such
judgment.

21.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Underwriters are required to obtain, verify and record information
that identifies their respective clients, including the Partnership Parties,
which information may include the name and address of their respective clients,
as well as other information that will allow the Underwriters to properly
identify their respective clients.

22.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Underwriter that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Underwriter of this Agreement, and any interest and obligation in or
under this Agreement, will be effective to the same extent as the transfer would
be effective under the U.S. Special Resolution Regime.

 

37



--------------------------------------------------------------------------------

(b)    In the event that any Underwriter that is a Covered Entity or a BHC Act
Affiliate of such Underwriter becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Underwriter are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime.

23.    Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

24.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

[Signature Pages Follow]

 

38



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Partnership
Parties and the Underwriters, please indicate your acceptance in the space
provided for that purpose below.

 

Very truly yours, RATTLER MIDSTREAM LP By:   Rattler Midstream GP LLC,   its
General Partner By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary RATTLER MIDSTREAM GP LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary RATTLER MIDSTREAM OPERATING LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary DIAMONDBACK ENERGY, INC. By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Accounting
Officer and Assistant Secretary

 

[Signature Page to Underwriting Agreement]



--------------------------------------------------------------------------------

Accepted as of the date first written above:

CREDIT SUISSE SECURITIES (USA) LLC

BOFA SECURITIES, INC,

J.P. MORGAN SECURITIES LLC

For themselves and as Representatives

of the several Underwriters named

in Schedule I hereto

 

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Blake London

  Name:   Blake London   Title:   Managing Director BOFA SECURITIES, INC. By:  

/s/ Paul Bjorneby

  Name:   Paul Bjorneby   Title:   Managing Director J.P. MORGAN SECURITIES LLC
By:  

/s/ N. Goksu Yolac

  Name:   N. Goksu Yolac   Title:   Managing Director

 

[Signature Page to Underwriting Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriters

   Number of Firm
Units  

Credit Suisse Securities (USA) LLC

     11,780,000  

BofA Securities, Inc.

     6,840,000  

J.P. Morgan Securities LLC

     6,840,000  

Barclays Capital Inc.

     1,615,000  

Citigroup Global Markets Inc.

     1,615,000  

Goldman Sachs & Co. LLC

     1,615,000  

Wells Fargo Securities, LLC

     1,615,000  

Capital One Securities, Inc.

     760,000  

Scotia Capital (USA) Inc.

     760,000  

SunTrust Robinson Humphrey, Inc.

     760,000  

UBS Securities LLC

     760,000  

Evercore Group L.L.C.

     380,000  

Morgan Stanley & Co. LLC

     380,000  

RBC Capital Markets, LLC

     380,000  

Piper Jaffray & Co.

     380,000  

Tudor, Pickering, Holt & Co. Securities, Inc.

     380,000  

Raymond James & Associates, Inc.

     285,000  

Seaport Global Securities LLC

     285,000  

Northland Securities, Inc.

     190,000  

PNC Capital Markets LLC

     190,000  

TD Securities (USA) LLC

     190,000     

 

 

 

Total

     38,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

ORALLY CONVEYED PRICING INFORMATION

1.     Public offering price: $17.50 per Unit

2.     Number of units offered: 38,000,000 Firm Units or, if the Underwriters
exercise in full their option to purchase additional Units granted in Section 2
hereof, 43,700,000 Units



--------------------------------------------------------------------------------

SCHEDULE III

ISSUER FREE WRITING PROSPECTUSES

None.



--------------------------------------------------------------------------------

SCHEDULE IV

PERSONS DELIVERING LOCK-UP AGREEMENTS

Directors

Travis D. Stice

Matthew Kaes Van’t Hof

Steven E. West

Laurie H. Argo

Arturo Vivar

Officers

Teresa L. Dick

P. Matt Zmigrosky

Unitholders

Diamondback Energy, Inc.

Energen Resources Corporation



--------------------------------------------------------------------------------

EXHIBIT A

LOCK-UP LETTER AGREEMENT

CREDIT SUISSE SECURITIES (USA) LLC

BOFA SECURITIES, INC.

J.P. MORGAN SECURITIES LLC

 As Representatives of the several

 Underwriters named in Schedule I

c/o Credit Suisse Securities (USA) LLC

 Eleven Madison Avenue

 New York, New York 10010-3629

c/o BofA Securities, Inc.

 One Bryant Park

 New York, New York 10036

c/o J.P. Morgan Securities LLC

 383 Madison Avenue

 New York, New York 10179

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the
“Underwriters”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) providing for the purchase by the Underwriters of
common units (the “Units”) representing limited partner interests (“Common
Units”), of Rattler Midstream LP, a Delaware limited partnership (the
“Partnership”), and that the Underwriters propose to reoffer the Units to the
public (the “Offering”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Underwriting Agreement.

In consideration of the execution of the Underwriting Agreement by the
Underwriters, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Credit
Suisse Securities (USA) LLC, BofA Securities, Inc. and J.P. Morgan Securities
LLC, on behalf of the Underwriters, the undersigned will not, directly or
indirectly, (1) offer for sale, sell, pledge, or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Common
Units [or any Class B Units representing limited partner interests in the
Partnership (the “Class B Units”)]1 (including, without limitation, Common Units
[and Class B Units] that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and

 

1 

NTD: References to Class B Units to be included in lock-up agreements of Energen
only.

 

1



--------------------------------------------------------------------------------

regulations of the Securities and Exchange Commission and Common Units [and
Class B Units] that may be issued upon exercise of any options or warrants) or
securities convertible into or exercisable or exchangeable for Common Units [or
Class B Units], (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of Common Units [or Class B Units], whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Units[, Class B Units] or other securities, in cash or otherwise, (3) make any
demand for or exercise any right or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any Common
Units[, Class B Units] or securities convertible into or exercisable or
exchangeable for Common Units[, Class B Units] or any other securities of the
Partnership, or (4) publicly disclose the intention to do any of the foregoing
for a period commencing on the date hereof and ending on the 180th day after the
date of the Prospectus relating to the Offering (such 180-day period, the
“Lock-Up Period”).

The foregoing paragraph shall not apply to (a) transactions relating to Common
Units or other securities acquired in the open market after the completion of
the Offering, (b) bona fide gifts, sales or other dispositions of any class of
the Partnership’s units, in each case that are made exclusively between and
among the undersigned or members of the undersigned’s family, or affiliates of
the undersigned, including its partners (if a partnership) or members (if a
limited liability company); provided that it shall be a condition to any
transfer pursuant to this clause (b) that (i) the transferee/donee agrees to be
bound by the terms of this Lock-Up Letter Agreement (including, without
limitation, the restrictions set forth in the preceding sentence) to the same
extent as if the transferee/donee were a party hereto, (ii) each party (donor,
donee, transferor or transferee) shall not be required by law (including without
limitation the disclosure requirements of the Securities Act, and the Exchange
Act) to make, and shall agree to not voluntarily make, any filing or public
announcement of the transfer or disposition prior to the expiration of the
Lock-Up Period, and (iii) the undersigned notifies Credit Suisse Securities
(USA) LLC, BofA Securities, Inc. and J.P. Morgan Securities LLC at least two
business days prior to the proposed transfer or disposition, (c) the exercise of
warrants or the exercise of options granted pursuant to the Partnership’s
option/incentive plans or otherwise outstanding on the date hereof that are
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus; provided, that the restrictions shall apply to Common Units issued
upon such exercise or conversion, (d) the establishment of any contract,
instruction or plan that satisfies all of the requirements of Rule 10b5-1 ( a
“Rule 10b5-1 Plan”) under the Exchange Act; provided, however, that no sales of
Common Units or securities convertible into, or exchangeable for, Common Units,
shall be made pursuant to any such Rule 10b5-1 Plan that is established on or
after the date hereof, prior to the expiration of the Lock-Up Period (as the
same may be extended pursuant to the provisions hereof); provided further, that
the Partnership is not required to report the establishment of such Rule 10b5-1
Plan in any public report or filing with the Commission under the Exchange Act
during the Lock-Up Period and does not otherwise voluntarily effect any such
public filing or report regarding such Rule 10b5-1 Plan, (e) any exchange or
redemption at any time or from time to time by the undersigned of any and all
Class B Units [representing

 

2



--------------------------------------------------------------------------------

limited partner interests in the Partnership (the “Class B Units”)]2 and Rattler
LLC Units held by the undersigned for Common Units and any transfer by the
undersigned of any such Common Units, Class B Units and/or Rattler LLC Units to
an affiliate of the undersigned; provided that such affiliated entity agrees to
be bound by the terms of this Lock-Up Letter Agreement with respect to any such
Common Units, Class B Units and/or Rattler LLC Units to the same extent as if
the entity was a party hereto and (f) any demands or requests for, exercise any
right with respect to, or take any action in preparation of, the registration by
the Partnership under the Securities Act of the undersigned’s Common Units
(including any Common Units that may be received upon exchange or redemption of
Class B Units for Common Units); provided that no transfer of the undersigned’s
Common Units registered pursuant to the exercise of any such right and no
registration statement shall be filed under the Securities Act with respect to
any of the undersigned’s Common Units during the Lock-Up Period.

In furtherance of the foregoing, the Partnership and its transfer agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Partnership notifies the Underwriters that it does
not intend to proceed with the Offering, if the Underwriting Agreement does not
become effective by November 18, 2019, or if the Underwriting Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Units, the undersigned will
be released from its obligations under this Lock-Up Letter Agreement.

The undersigned understands that the Partnership and the Underwriters will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Partnership and the Underwriters.

This Lock-Up Letter Agreement shall automatically terminate upon the termination
of the Underwriting Agreement before the sale of any Units to the Underwriters.

This Lock-Up Letter Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflict of laws
principles (other than Section 5-1401 of the General Obligations Law).

[Signature page follows]

 

2 

NTD: To be included in all lock-up agreements except Energen.

 

3



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, By:  

                                                                       

Name:   Title:  

Dated:                     



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PRESS RELEASE

Rattler Midstream LP

[Date]

Rattler Midstream LP, (the “Partnership”) announced today that Credit Suisse
Securities (USA) LLC, BofA Securities, Inc. and J.P. Morgan Securities LLC, the
lead book-running managers in the Partnership’s recent public sale of 38,000,000
common units representing limited partner interests in the Partnership (the
“Common Units”) are [waiving][releasing] a lock-up restriction with respect to
[●] Common Units held by [certain officers or directors][an officer or director]
of the Partnership. The [waiver][release] will take effect on [Date], and such
Common Units may be sold or otherwise disposed of on or after such date.

This press release is not an offer for sale of the securities in the United
States or in any other jurisdiction where such offer is prohibited, and such
securities may not be offered or sold in the United States absent registration
or an exemption from registration under the United States Securities Act of
1933, as amended.